UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A-1 [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-53697 CORONUS SOLAR INC. formerly, INSIGHTFULMIND LEARNING, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation or organization) 1100-1200 West 73rd Avenue Vancouver, British Columbia CanadaV6P 6G5 (Address of principal executive offices, including zip code.) 604-267-7078 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:15,542,586 as of December 3, 2010. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Financial Statements: Consolidated Balance Sheets F-1 Consolidated Statements of Operations and Comprehensive Loss F-2 Consolidated Statements of Stockholders’ Equity (Deficiency) F-3 Consolidated Statements of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II. Item 1A. Risk Factors. 24 Item 6. Exhibits. 24 Signatures 26 Exhibit Index 27 -2- PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) (Unaudited) September 30, March 31, (Unaudited) (Audited) ASSETS CURRENT Cash and cash equivalents $ $ Sales tax receivable Other receivable - Prepaid expenses and deposit TOTAL CURRENT ASSETS LAND DEPOSIT (Note14) - EQUIPMENT (Note 8) INTANGIBLE ASSET (Note 9) TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities $ $ Loan from a shareholder (Note 10) TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIENCY SHARE CAPITAL(Note 11) Authorized: Unlimited voting common shares without par value Issued and outstanding: 15,542,586 common shares ADDITIONAL PAID IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE LOSS ) ) DEFICIT, accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ CONTINGENT LIABILITIES (Note 12) GOING CONCERN (Note 2) (See accompanying notes to the financial statements) F-1 -3- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) (Unaudited) Cumulative from Three months ended Six months ended inception September 30, September 30, (December 3, 2001) to September 30, 2010 REVENUE $
